Title: From George Washington to Jonathan Trumbull, Sr., 15 May 1784
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Dear Sir,
Philada May 15th 1784.

It was with great pleasure & thankfulness, I received a recognizance of your friendship in your letter of the 20th of last month.
It is indeed a pleasure, from the walks of private life to view in retrospect, all the meanderings of our past labors—the difficulties through which we have waded—and the fortunate Haven to which the ship has been brought! Is it possible after this that it should founder? Will not the all wise, & all powerfull director of human events, preserve it? I think he will, he may however for wise purposes not discoverable by finite minds) suffer our indiscretions & folly to place our national character low in the political Scale—and this, unless more wisdom & less prejudice take the lead in our governments, will most assuredly be the case.
Believe me, my dear Sir, there is no disparity in our ways of thinking and acting, tho there may happen to be a little in the years we have lived; which places the advantages of the corrispondence between us to my acct, as I shall benefit more by your experience & observations than you can by mine—No corrispondence can be more pleasing than one which originates from similar sentiments, & similar conduct through (tho’ not a long war, the importance of it, & attainments considered) a painful contest. I pray you therefore to continue me among the number of your friends, and to favor me with such observations as shall occur.
As my good friend Colo. Trumbull is perfectly acquainted with the proceedings of the meeting which brought us together—our embarrassments—& final decisions, I will refer the detail of them to him—With the most perfect esteem & regard I have the honor to be My dear Sir Yr Most Obedt & Very Hble Servt

Go: Washington

